department of the treasury int ernal revenue service washington d c o f f i c e o f october c h i e f c o u n s e l number release date cc pa cbs bo1 tl-n-3430-01 uil memorandum for associate area_counsel brooklyn cc sb brk attn patricia a riegger from walter ryan senior technician reviewer branch collection bankruptcy summonses cc pa cbs bo1 subject irm procedural update this provides further guidance on irm procedural update which we initially addressed in our memorandum dated date in accordance with sec_6110 it should not be cited as precedent the prior service_center advice concluded that the execution of a return under sec_6020 does not start the period of limitations for assessment and collection as provided under sec_6501 the service_center advice also stated that the 10-year collection statute under sec_6502 does not affect the clear rule in sec_6501 because field offices subsequently raised several additional_assessment issues relating to the first advice we coordinated these questions with branch of the administrative provisions and judicial practice division apjp which has jurisdiction in this area and incorporated their answers in the following discussion issue sec_1 whether a substitute for return sfr relating to an income_tax_liability is a return under sec_6020 whether sec_6501 prohibits the service from making an assessment after the taxpayer defaults on a statutory_notice_of_deficiency related to a b return when a taxpayer files a return showing a lower tax_liability than the liability assessed from a sfr whether the service may reduce the sfr assessment to tl-n-3430-01 make it equal to the amount of tax shown on taxpayer’s return or abate the entire sfr assessment and reassess the lower liability from taxpayer’s return whether sec_6501 affects the collection statute under sec_6502 given that the service has already assessed the taxpayer’s liability under the deficiency procedures and that the service does not abate such an assessment and make a new assessment when it reduces the tax_liability pursuant to a late-filed return is irm procedural update correct in requiring that the collection statute expiration date csed be adjusted so that the 10-year collection_period runs from the adjustment input date of the taxpayer’s late filed return conclusion sec_1 an sfr meets the requirements of a sec_6020 return sec_6501 does not prohibit the service from making an assessment of the amount of tax owed on a sec_6020 return execution of a sec_6020 return however does not allow the service to avoid following deficiency procedures to assess income_tax the service currently reduces the amount of the sfr assessment to make it equal to the amount of tax shown on taxpayer’s return the service does not abate the assessment and make a new assessment sec_6501 does not affect the collection statute under sec_6502 sec_6501 relates only to the statute_of_limitations within sec_6501 irm procedural update is incorrect in requiring that the csed be adjusted so that the 10-year collection_period runs from the adjustment input date of the taxpayer’s late filed return sec_6502 requires that the 10-year collection_period run from the assessment_date the only assessment_date in this situation relates to the deficiency assessment the service did not make an assessment when the taxpayer late filed his return accordingly the csed calculated from the deficiency assessment should not be changed background the problem arises in the following situation after the taxpayer fails to file a timely income_tax return the service executes a sec_6020 return and issues the taxpayer a notice_of_deficiency when the taxpayer defaults the service then makes a deficiency assessment subsequently the taxpayer files a late return showing a liability smaller than the assessed liability the service then reduces the assessed deficiency to the amount shown on the late return when the service reduces the taxpayer’s liability irm procedural update instructs employees to input a tc extending tl-n-3430-01 tl-n-3430-01 the csed ie the tc will reset the 10-year collection_period to begin from the time the taxpayer filed his late return as discussed below the service does not abate the deficiency assessment and make a new assessment based on the taxpayer’s late return substitute for return and b return discussion sec_6020 of the code provides that the service may execute a return for a taxpayer who fails to make any return required by any internal revenue law or regulation at the time prescribed or who makes willfully or otherwise a false_or_fraudulent_return sec_6020 of the code provides that a return prepared under the authority of sec_6020 is prima facie valid for all legal purposes under the authority of sec_6020 the service prepares income_tax returns for individuals who fail to file returns or who file fraudulent_returns the service prepares these returns using manual procedures and automated procedures referred to as substitute for return sfr procedures under sfr procedures the service establishes a taxpayer account on a computer system with the use of dummy_return enters a transaction code tc of and prepares and mails a thirty-day_letter to the taxpayer attached to the thirty-day_letter is an explanation of proposed adjustments as well as a tax calculation summary report the information used to compute the tax is gathered from past filings and or third party information returns the thirty-day_letter is signed by an employee with the proper delegated authority if the taxpayer fails to respond to the thirty-day_letter the service mails a statutory_notice_of_deficiency to the taxpayer with the same explanation of adjustments and tax calculation summary report that was attached to the thirty-day_letter a return prepared by the service pursuant to sec_6020 of the code must meet three requirements first the return must contain taxpayer identifying information including the taxpayer’s name address and social_security_number second the return must contain sufficient data to compute the taxpayer’s liability third the secretary or_his_delegate must sign the return see 91_tc_926 acq in result in part 1991_2_cb_1 in millsap the court concluded that an sfr ie the dummy_return along with the revenue_agent report which is generally attached to the thirty-day_letter meets the requirements of a return prepared by the service under sec_6020 first the taxpayer’s name address and social_security_number appear on the dummy_return 30-day_letter and revenue_agent report second the day letter along with the revenue_agent report or other attachments contain sufficient information to compute the taxpayer’s liability third the proper service employee authorizes the execution and signs the sfr documents we agree with the court’s conclusion assessment of b return tl-n-3430-01 tl-n-3430-01 in general where a taxpayer has not filed its own return the service must follow deficiency procedures to assess income_tax while assessment of employment_tax does not require deficiency procedures sec_6511 and sec_6512 provide for the deficiency procedures as previously stated the sfr process includes producing a b return and then completing the deficiency procedures for income_tax returns sec_6501 provides that the execution of a sec_6020 return will not start the running of the period of limitations on assessment and collection we see nothing in sec_6501 that prohibits assessment when the service prepares an sfr thus the service is correctly assessing income_tax shown on a sec_6020 return after completing the deficiency procedures taxpayer’s return after b return assessment when a taxpayer files a return after the service has made an assessment on a sec_6020 return and the service determines that taxpayer’s return is correct the service abates a portion of the b deficiency assessment to make it equal to the amount of tax shown on taxpayer’s return a new assessment is not made see irm audit_reconsideration handbook and irm audit_reconsideration for automated substitute for return sec_6501’s effect on collection statute_of_limitations under sec_6502 we do not believe that sec_6501 has an effect on the collection statute_of_limitations set forth in sec_6502 as previously stated sec_6501 provides that the execution of a sec_6020 return shall not start the running of the period of limitations on assessment and collection we believe that the term collection in sec_6501 refers to a proceeding in court for the collection of tax without assessment without the provision of sec_6501 sec_6501 would require that any collection via a proceeding in court without assessment begin within three years after the filing of a b return the execution of a sec_6020 return does not affect the running of the limitations_period after assessment however because the running of that period is not tied to the execution of any return instead the trigger for the running of the limitations_period under sec_6502 is the assessment of tax because the execution or filing of a return is not the equivalent of assessment there is no reason why the execution or filing of a sec_6020 return should affect the running of the limitations_period under sec_6502 281_us_489 clarifies that sec_6501 does not affect the collection statute in sec_6502 the court in updike ruled that once the service assessed a liability against a taxpayer where the taxpayer did not file a return the six-year now ten-year statute_of_limitations on collection began the court stated w here in a ‘no return’ case an assessment which under paragraph a may be made at any time has in fact been made proceeding to collect must be begun within six years thereafter but where there has been no assessment the proceeding may be begun at any time thus the exception listed in sec_6501 in reference to tl-n-3430-01 tl-n-3430-01 collection applies only to the statute_of_limitations as provided in sec_6501 for the collection of tax before an assessment is made the collection statute in sec_6502 is ten years from the date of any assessment it does not matter that the assessment is related to a sec_6020 return sec_6502 sec_6502 provides that the csed is calculated from the assessment of the tax see generally mertens law of federal_income_tax sec_57 apparently irm procedural update incorrectly assumed that the service made an assessment based on the taxpayer’s late return which reduced the amount previously assessed as discussed above the service does not make an assessment in this situation consequently in this situation a new csed should not be calculated based on the taxpayer’s late return showing a reduced tax_liability if you have any questions or concerns regarding the assessment issues issues one through four please contact branch of apjp pincite-4940 if you have any questions or concerns regarding the period for collection issue five please contact walter ryan pincite-3610
